Decree affirmed with costs of this appeal. This is a petition for leave to bring a bill of review. The object of the petition is to set aside a final decree of the Superior Court in a declaratory proceeding instituted by the present respondents in which a decree pro confessa was entered in their favor against the present petitioners. The respondents demurred and from a decree sustaining the demurrer the petitioners appealed. Since the object of the petition is to set aside the pro confessa decree for error of law apparent on the record, the petitioners could bring a bill of review as of right and leave to do so would not be required. Elliott v. Balcom, 11 Gray, 286. Nashua & Lowell R.R. v. Boston & Lowell R.R. 169 Mass. 157, 158. Accordingly, we_ shall treat the petition as in substance a bill of review rather than a petition for leave to bring one. We are of opinion that the demurrer was rightly sustained. We perceive no error of law apparent on the record of the sort urged by the petitioners. In view of this conclusion, it is unnecessary to decide whether the demurrer might also have been sustained on the ground that the proceeding, having been instituted more than a year after the entry of the challenged decree, was not seasonably brought. See Conant v. Perkins, 107 Mass. 79, 82; Nelson v. Bailey, 303 Mass. 522, 524-525.